DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-15 are pending. Claims 1-15 are rejected. 

Information Disclosure Statement
The information disclosure statement filed 10/16/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 because the citation “Mintel Coconut Flavoured Protein Bar www.gnpd.com” lacks a publication date. 
The information disclosure statement has been placed in the application file, but the information crossed out has not been considered as to the merits.  Applicant is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al., US 2005/0100584 A1; optionally in view of Pan et al., US 2016/0143324 A1; as evidenced by Sommerfeld et al., US 2018/0279661 A1.
Regarding claim 1: Miller discloses orally administering (feeding, para 0018) a composition to the animal (para 0018), wherein the composition comprises medium-
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
The composition has a protein to carbohydrate ratio of at least about 2:1
The ratio is prima facie obvious for the following reasons. 
Miller suggests ranges of protein and carbohydrate in a ratio range including about 1:9 to about 14:1*. Miller discloses protein in ranges from about 5% to about 70% (Table 1, para 0023). Miller discloses carbohydrate in ranges from about from about 5% to about 45% (Table 1, para 0023). 
* Calculations: 
Protein to carbohydrate ratio of 1:9 = 5% protein:45% carbohydrate
Protein to carbohydrate ratio of 14:1 = 70% protein:5% carbohydrate
	If Miller alone is not sufficient to suggest the ratio range, then Miller in view of Pan ‘324 renders the limitation obvious. 
Miller discloses the composition aids in weight loss or reducing weight gain (para 0002). 

Pan ‘324 is drawn to preserving lean body mass and promoting fat loss during weight loss (para 0003). Pan ‘324 discloses administering (para 0042) a food composition (para 0045). Pan ‘324 discloses the compositions utilize a ratio of protein to carbohydrate that preserves lean body mass or minimizes loss of lean body mass and promoting fat loss during weight loss (para 0037). Pan ‘324 discloses ratios of protein to carbohydrate can ranges from about 4:1 to about 10:1; from about 4:1 to about 6:1; and about 5:1 (para 0039). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to orally administer a composition that aids in weight loss or reducing weight gain, as taught in Miller, wherein the composition has a protein to carbohydrate ratio in ranges from about 4:1 to about 10:1; from about 4:1 to about 6:1; and about 5:1, as taught in Pan ‘324, to obtain a method of orally administering a composition with a protein to carbohydrate ratio of in ranges from about 4:1 to about 10:1; from about 4:1 to about 6:1; and about 5:1. One of ordinary skill in the art at the time the invention was filed would have been motivated to administering a composition with a protein to carbohydrate ratio of in ranges from about 4:1 to about 10:1; from about 4:1 to about 6:1; and about 5:1 because the ratio of protein to carbohydrate that preserves lean body mass or minimizes loss of lean body mass and promoting fat loss during weight loss (Pan ‘324, para 0037).
Method “of increasing ketone bodies in an animal”

First, the phrase “of increasing ketone bodies in an animal” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, Miller discloses the recited manipulative step, i.e., orally administering. Miller suggests the claimed composition and a composition within the breadth of the recited protein to carbohydrate ratio. Furthermore, Pan ‘324 provides an express reason to select the claimed protein to carbohydrate ratio. As such, the claimed intended use does not result in a manipulative difference between the claimed invention and the prior art. Therefore, the claimed intended use does not patentably distinguish the claimed invention from the prior art.
Second, the claimed does not patentably distinguish the claimed invention from the prior art because the recited "use" (“of increasing ketone bodies in an animal”) is based upon a known property of medium chain triglycerides. Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using (emphasis added). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. 
In the present case, Miller discloses orally administering (feeding, para 0018) a composition comprising medium-chain triglycerides (para 0022). 
As evidenced by Sommerfeld et al., US 2018/0279661 A1, it is known that medium-chain triglycerides form ketones (para 0082). 
Therefore, the present situation does not represent “the discovery of a new use for an old structure based on unknown properties” (emphasis added). Instead, the known properties. As discussed above, when a claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. 
Third, note the discussion of In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) in MPEP 2112.02. In Tomlinson, the claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation (emphasis added). The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. The court stated that "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original). 
In the present case, the “use”, i.e. “of increasing ketone bodies in an animal”, is directed to the result or property of the composition. Miller discloses the recited manipulative step, i.e., orally administering. Miller suggests the claimed composition and a composition within the breadth of the recited protein to carbohydrate ratio. Furthermore, Pan ‘324 provides an express reason to select the claimed protein to carbohydrate ratio. Since the prior art suggests the recited oral administration of the claimed composition, the result or property flowing from the use of the composition (i.e., “of increasing ketone bodies in an animal”) does not patentably distinguish the claimed invention from the prior art.


Regarding claim 3: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. It is prima facie obvious to select ingredients based upon suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Miller suggests the composition may include medium chain triglycerides formed from caprylic acid and capric acid. Miller discloses medium chain triglycerides generally contain saturated fatty acid chains of from about 8 to about 12 carbon atoms (para 0003). Miller discloses the fatty acid chains are often predominantly caprylic acid (8-carbon) and capric acid (10-carbon) chains, with lesser amounts of caproic acid (6-carbon) and lauric acid (12-carbon) chains (para 0003). Additionally, Miller discloses the medium-chain triglyceride is one or more triglycerides containing saturated fatty acid chains of from about 8 to about 12 carbons (para 0021). Therefore, Miller suggests the composition can include medium chain triglycerides formed from caprylic acid and capric acid. 
Regarding claims 4 and 5: The above discussions of MPEP 2131.02 and MPEP 2144.07 apply here. In the present case, Miller discloses each of the fatty residues in the triglyceride can be the same (para 0019-0020). Miller discloses the fatty chains contain 8 to 12 carbon atoms (para 0021). Caprylic acid contains 8 carbon atoms. As such, Miller suggests the MCT can be entirely caprylic acid fatty moieties. Therefore, Miller suggests the composition can include medium chain triglycerides formed from caprylic acid. An MCT containing only caprylic acid (i.e., 100% caprylic acid) is within the breadth of the claimed at least 25% caprylic acid (claim 4) and at least 90% caprylic acid (claim 5). 

Regarding claim 8: Miller discloses canine animals (dogs, para 0008). 
Regarding claim 9: Miller discloses the composition is a complete and nutritionally balanced pet food (produce a complete feed, para 0058; balance the formula to meet nutritional needs, para 0068). 
Regarding claim 10: Miller discloses an animal food composition (para 0009). Miller discloses the composition comprises medium-chain triglycerides in an amount of about 1% to about 15% (from about 2% to about 25%, from about 5% to about 20%, from about 7% to about 18%, from about 12% to about 16%, para 0022); protein in amount of about 30% to 70% (from about 5% to about 70%, from about 10% to about 70%, from about 10% to about 60%, Table 1, para 0023); fat in an amount of about 20% to about 40% (about 2% to about 50%, from about 5% to about 50%, from about 5% to about 40%, Table 1, para 0023); and carbohydrates in an amount of about 10% to about 25% (from about 0% to about 50%, from about 5% to about 45%, Table 1, para 0023). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
The composition has a protein to carbohydrate ratio of at least about 2:1
The ratio is prima facie obvious for the following reasons. 
Miller suggests ranges of protein and carbohydrate in a ratio range including about 1:9 to about 14:1*. Miller discloses protein in ranges from about 5% to about 70% (Table 1, para 0023). Miller discloses carbohydrate in ranges from about from about 5% to about 45% (Table 1, para 0023). 
* Calculations: 
Protein to carbohydrate ratio of 1:9 = 5% protein:45% carbohydrate
Protein to carbohydrate ratio of 14:1 = 70% protein:5% carbohydrate
	If Miller alone is not sufficient to suggest the ratio range, then Miller in view of Pan ‘324 renders the limitation obvious. 

Miller does not expressly disclose the composition has a protein to carbohydrate ratio of at least about 2:1. 
Pan ‘324 is drawn to preserving lean body mass and promoting fat loss during weight loss (para 0003). Pan ‘324 discloses administering (para 0042) a food composition (para 0045). Pan ‘324 discloses the compositions utilize a ratio of protein to carbohydrate that preserves lean body mass or minimizes loss of lean body mass and promoting fat loss during weight loss (para 0037). Pan ‘324 discloses ratios of protein to carbohydrate can ranges from about 4:1 to about 10:1; from about 4:1 to about 6:1; and about 5:1 (para 0039). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a composition that aids in weight loss or reducing weight gain, as taught in Miller, wherein the composition has a protein to carbohydrate ratio in ranges from about 4:1 to about 10:1; from about 4:1 to about 6:1; and about 5:1, as taught in Pan ‘324, to obtain a composition with a protein to carbohydrate ratio of in ranges from about 4:1 to about 10:1; from about 4:1 to about 6:1; and about 5:1. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a composition with a protein to carbohydrate ratio of in ranges from about 4:1 to about 10:1; from about 4:1 to about 6:1; and about 5:1 because the ratio of protein to carbohydrate that preserves lean body mass or minimizes loss of lean body mass and promoting fat loss during weight loss (Pan ‘324, para 0037).
Composition “for increasing ketone bodies in an animal”

Regarding claim 11: Miller discloses the composition comprises medium-chain triglycerides in an amounts from about 2% to about 25%, from about 5% to about 20%, from about 7% to about 18%, and from about 12% to about 16% (para 0022). 
Regarding claim 12: The above discussions of MPEP 2131.02 and MPEP 2144.07 apply here. In the present case, Miller suggests the composition may include medium chain triglycerides formed from caprylic acid and capric acid. Miller discloses medium chain triglycerides generally contain saturated fatty acid chains of from about 8 to about 12 carbon atoms (para 0003). Miller discloses the fatty acid chains are often predominantly caprylic acid (8-carbon) and capric acid (10-carbon) chains, with lesser amounts of caproic acid (6-carbon) and lauric acid (12-carbon) chains (para 0003). Additionally, Miller discloses the medium-chain triglyceride is one or more triglycerides containing saturated fatty acid chains of from about 8 to about 12 carbons (para 0021). Therefore, Miller suggests the composition can include medium chain triglycerides formed from caprylic acid and capric acid. 
Regarding claims 13 and 14: The above discussions of MPEP 2131.02 and MPEP 2144.07 apply here. In the present case, Miller discloses each of the fatty residues in the triglyceride can be the same (para 0019-0020). Miller discloses the fatty chains contain 8 to 12 carbon atoms (para 0021). Caprylic acid contains 8 carbon atoms. As such, Miller suggests the MCT can be entirely caprylic acid fatty moieties. 
Regarding claim 15: Miller discloses the composition is a complete and nutritionally balanced pet food (produce a complete feed, para 0058; balance the formula to meet nutritional needs, para 0068). 

Claim 3-6 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al., US 2005/0100584 A1; optionally in view of Pan et al., US 2016/0143324 A1; as evidenced by Sommerfeld et al., US 2018/0279661 A1; as applied to claims 1-5 and 7-15 above, and in further view of Henderson, US 2007/0135376 A1. 
Miller in view of Pan ‘324 is relied on as above. 
Regarding claims 3-5  and 12-14: If Miller in view of Pan ‘324 does not suggest the medium chain triglycerides contain at least 25% caprylic acid (claims 4 and 13); or the medium chain triglycerides contain at least 90% caprylic acid (claims 5 and 14); then the claims are obvious in view of Henderson. 
Henderson is drawn to reduction of mitochondrial oxidative damage and improved mitochondrial efficiency in an animal by administration of medium chain triglycerides (abstract). Henderson discloses tri-C8:0 MCT are absorbed very rapidly by the gastrointestinal track in a number of animal model systems (para 0043). Henderson 
NOTE: An MCT containing only caprylic acid (i.e., 100% caprylic acid) is within the breadth of the claimed at least 25% caprylic acid (claim 4) and at least 90% caprylic acid (claim 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to select an MCT containing a fatty acid moiety containing 8 to 12 carbon atoms, as suggested in Miller, wherein the MCT is a tri-C8:0 MCT, to obtain a method of administering a composition comprising a MCT and a composition comprising a MCT wherein the MCT is a tri-C8:0 MCT. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a tri-C8:0 MCT because tri-C8:0 MCT are absorbed very rapidly by the gastrointestinal track, which  results in rapid perfusion of the liver, and a potent ketogenic response (Henderson, para 0043). 
Regarding claim 6: Miller in view of Pan ‘324 does not disclose administering provides about 0.001 g to about 50.0 g of the MCTs per kg body weight of the animal per day. 
Henderson discloses reduction of mitochondrial oxidative damage and improved mitochondrial efficiency by administration of medium chain triglycerides (para 0002). Henderson discloses MCT dose in the range of 0.05 g/kg/day to 10 g/kg/day (para 0055). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to administer an MCT, as suggested in Miller, wherein the . 

Claims 9 and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al., US 2005/0100584 A1; optionally in view of Pan et al., US 2016/0143324 A1; as evidenced by Sommerfeld et al., US 2018/0279661 A1; as applied to claims 1-5 and 7-15 above, and in further view of Davenport, US 2014/0274920 A1.
Miller in view of Pan ‘324 is relied on as above. 
Miller suggests the food may be complete and balanced (para 0058 and 0068). 
Miller does not expressly state the composition is a complete and nutritionally balanced pet food. 
Davenport is drawn to a method of treating or preventing overweight and obesity in a mammal (para 0002). Davenport discloses a " complete and nutritionally balanced pet food" is a food that contains all known required nutrients in appropriate amounts and proportions based on recommendations of recognized authorities in the field of pet nutrition, and is therefore capable of serving as a sole source of dietary intake to maintain life or promote production (para 0045). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to administer animal food, as taught in Miller, wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619